FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 21-10127
                Plaintiff-Appellee,
                                            D.C. No.
                 v.                      4:20-cr-00412-
                                          JAS-MSA-3
JOSE MARIA RAMIREZ-RAMIREZ,
AKA Jose Maria Nunez-Ramirez,
             Defendant-Appellant.          OPINION


      Appeal from the United States District Court
               for the District of Arizona
       James Alan Soto, District Judge, Presiding

        Argued and Submitted March 11, 2022
                 Phoenix, Arizona

                 Filed August 22, 2022

 Before: Michael Daly Hawkins, Richard A. Paez, and
          Paul J. Watford, Circuit Judges.

                Opinion by Judge Paez
2           UNITED STATES V. RAMIREZ-RAMIREZ

                          SUMMARY *


                          Criminal Law

    The panel vacated a judgment of conviction, following a
bench trial, for possession of marijuana with intent to
distribute and conspiracy to do the same and remanded for
specific findings of fact.

    The panel held that the district court plainly erred by
making only a written finding of guilt after trial, in violation
of the defendant’s Sixth Amendment right to a public trial.
The panel concluded that, although the usual remedy would
be a remand to announce the finding in open court, the
district court had already reiterated its finding of guilt
publicly during the defendant’s sentencing, rendering such a
remedy superfluous.

    The panel further held that, because the finding of guilt
was legally insufficient, the district court erred in denying as
untimely the defendant’s motion for specific findings of fact.
Instead, the panel vacated the defendant’s sentence and
remanded for the district court to make specific findings of
fact.




    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             UNITED STATES V. RAMIREZ-RAMIREZ                           3

                             COUNSEL

J. Ryan Moore (argued), Assistant Federal Public Defender;
Jon M. Sands, Federal Public Defender; Office of the
Federal Public Defender, Tucson, Arizona; for Defendant-
Appellant.

Terry M. Crist (argued), Assistant United States Attorney;
Christina M. Cabanillas, Deputy Appellate Chief; Glenn B.
McCormick, United States Attorney; United States
Attorney’s Office, Tucson, Arizona; for Plaintiff-Appellee.


                              OPINION

PAEZ, Circuit Judge:

    José Nuñez-Ramirez 1 (“Nuñez”) was tried for
possession of marijuana with intent to distribute and
conspiracy to do the same during a one-day bench trial. At
the close of the trial, the district court indicated that it wanted
additional time to review the evidence but would announce
a decision shortly thereafter. A few days later, the court
issued a written order finding Nuñez guilty on both counts.
It did not convene a hearing or order the parties to return to
court to announce the finding. Nuñez subsequently filed a
motion for findings of fact under Federal Rule of Criminal
Procedure 23(c). Although he acknowledged that the motion
might be untimely because the rule requires that such a
motion be made “before the finding of guilty or not guilty,”
Nuñez argued that he had been unaware that the court

    1
      The defendant was indicted under the name “Jose Ramirez-
Ramirez,” but he clarified to the district court that his name is actually
José Nuñez-Ramirez. We therefore refer to him by that name.
4          UNITED STATES V. RAMIREZ-RAMIREZ

intended to deliver its finding without a hearing. The district
court denied the motion.

    The district court plainly erred. The Sixth Amendment
guarantees criminal defendants the right to a public trial. In
making only a written finding of guilt, rather than
announcing its finding in a public setting, the district court
violated that right. Although the usual remedy would be a
remand to announce the findings in open court, the district
court already reiterated its findings publicly during Nuñez’s
sentencing, rendering such a remedy superfluous. Instead,
we vacate Nuñez’s sentence and remand for the district court
to make specific findings of fact.

                      BACKGROUND

     Nuñez is a native and citizen of Honduras. On January
7, 2020, he was discovered by Border Patrol agents in a
remote section of the Arizona desert about seventy miles
north of the Mexican border. He was apprehended with
three other men, and three backpacks full of marijuana were
found under a tree nearby. Nuñez was indicted for
conspiracy to possess marijuana with intent to distribute in
violation of 21 U.S.C. § 846 and possession of marijuana
with intent to distribute in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(D). Nuñez waived his right to a jury
trial, and a one-day bench trial was held on January 27, 2021.
The parties stipulated that Nuñez had crossed the border
without authorization, in the company of three other men,
while carrying a backpack of marijuana. Nuñez, however,
argued that he had only done so under duress after he was
captured by assassins and forced to smuggle the drugs.

   At the close of the trial, defense counsel urged the district
court to review the video and transcript of Nuñez’s interview
with Border Patrol agents. The court agreed and said that it
           UNITED STATES V. RAMIREZ-RAMIREZ                   5

did not plan to announce a decision that day but would do so
“within the next few days.” On February 8, the district court
filed an order finding Nuñez guilty of both counts. The order
provided only a general finding of guilt and noted that
“[n]either party has requested specific findings of fact
pursuant to Rule 23(c) of the Federal Rules of Criminal
Procedure.”

    On March 25, Nuñez filed a motion requesting findings
of fact. The motion explained that “[d]efense counsel
believed, as has been the case in other trials, that the parties
and Mr. Nunez-Ramirez would be brought to court for a
reading of the verdict.” “Had a hearing been scheduled for
the Court to deliver its verdict,” Nuñez contended, he
“would have asked the Court for further information
regarding the verdict.” In particular, Nuñez said that he
would have sought additional clarification about whether
and how the district court had considered his duress defense.
Although Nuñez acknowledged that his motion was
untimely under Rule 23(c) because the district court had
already issued a general finding of guilt, he asked the court
to provide written findings of fact anyway. The district court
denied the motion as untimely.

    Nuñez’s sentencing hearing was held on April 26 by
video teleconference. The district court reiterated its
previous finding of guilt, stating

       [A]fter a nonjury trial on the 27th, this court
       on February the 8th found the defendant
       guilty of each of those two counts.

       And it is the judgment of the court today that
       the defendant is guilty of conspiracy to
       possess with intent to distribute marijuana, as
       alleged in Count 1 of the indictment. That is
6          UNITED STATES V. RAMIREZ-RAMIREZ

       a class D felony. It’s a violation of 21 USC
       846 and 841.

       It is also the judgment of the court today that
       the defendant is guilty of possession with
       intent to distribute marijuana, also a class D
       felony and a violation of 21 USC 841(a) and
       (b).

The court then sentenced Nuñez to time served and three
years of supervised release.

    Nuñez subsequently filed the instant appeal. He argues
that in issuing its finding of guilt only in writing rather than
in open court, the district court violated his right to be
present under the Fifth Amendment, Sixth Amendment, and
Federal Rule of Criminal Procedure 43(a) and his right to a
public trial under the Sixth Amendment. He further argues
that the district court erred in holding that his motion for
findings of fact under Rule 23(c) was untimely because the
rule requires that general findings of guilt be made orally.
Finally, he argues that the district court’s statements at
sentencing suggest that it applied a legally erroneous
standard for duress.

                STANDARD OF REVIEW

    A party must preserve an issue for appeal “by informing
the court—when the court ruling or order is made or
sought—of the action the party wishes the court to take, or
the party’s objection to the court’s action and the grounds for
that objection.” Fed. R. Crim. P. 51(b). If a party raises an
objection for the first time on appeal, we review only for
plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009).
             UNITED STATES V. RAMIREZ-RAMIREZ                            7

    Nuñez contends that he “had no notice and no
opportunity to object before the district court acted
unilaterally outside of his presence,” so he did not need to
preserve his arguments. Nevertheless, he argues that he did
“alert[] the district court to the nature of the error in his
Motion for Issuance of Specific Findings.”

    Nuñez had sufficient opportunity to object to the district
court’s written finding of guilt. Seventy-nine days passed
between February 8, when the district court issued its written
finding, and April 28, when Nuñez filed this appeal. That
was plenty of time for Nuñez to file a written objection—
indeed, he filed his Rule 23(c) motion in this period. Nuñez
had an additional opportunity to raise the issue with the
district court orally during his sentencing. At no point did
Nuñez mention any objections to the district court’s written
finding, let alone raise the arguments he makes on appeal. 2

    While Nuñez’s motion for findings of fact does discuss
his expectation that the court would issue its findings orally
and in person, it does not raise any specific objection to the
written finding. To preserve a claim of error, a party must
inform the court of “the party’s objection to the court’s

    2
       Nuñez asserts that any criticism of the district court’s finding of
guilt after the court issued its decision would be an exception, not an
objection, and that exceptions are not required under the Federal Rules
of Criminal Procedure. This misunderstands the meaning of the term
“exception.” An exception is a reiteration of an argument that the litigant
initially raised before the court issued its decision. See United States v.
Rivera, 682 F.3d 1223, 1234 (9th Cir. 2012). In such a case, the litigant
preserved the argument for review prior to the court’s decision, and it is
therefore unnecessary for him to restate points he has already made. See
United States v. Mancinas-Flores, 588 F.3d 677, 686 (9th Cir. 2009).
Because Nuñez did not—and, indeed, could not—raise any of the
arguments he now advances before the district court issued its finding of
guilt, none of them can be considered exceptions.
8          UNITED STATES V. RAMIREZ-RAMIREZ

action and the grounds for that objection.” Fed. R. Crim.
P. 51(b). Nuñez’s motion for findings of fact does neither.
He notes that his counsel “believed, as ha[d] been the case
in other trials, that the parties and Mr. Nunez-Ramirez would
be brought to court for a reading of the verdict,” but he does
not object to the fact that the court did not do so or provide
any grounds for such an objection. Neither the right to a
public trial nor the right to be present are mentioned at all.
The motion is thus insufficient to preserve Nuñez’s claims.

    Nuñez argues that a defendant has no responsibility to
object when “the district court acted unilaterally outside of
his presence.” Although “[a] failure to raise a futile
objection does not waive the objection,” United States v.
Kyle, 734 F.3d 956, 962 n.3 (9th Cir. 2013), it would not
have been futile for Nuñez to object. There was no
indication that the district court here was unwilling to rectify
any error it had made in issuing only a written finding of
guilt. Indeed, the fact that it orally reiterated its finding of
guilt at the sentencing hearing suggests a willingness to do
so. Because Nuñez failed to object and preserve the
arguments he now advances, plain error review applies.

    “A trial court commits plain error when (1) there is error,
(2) that is plain [i.e., clear and obvious], and (3) the error
affects substantial rights [i.e., affects the outcome of the
proceedings].” United States v. Shields, 844 F.3d 819, 823
(9th Cir. 2016) (internal quotation marks and citation
omitted; additions in original). If those conditions are met,
we have “discretion to notice such error, but only if the error
seriously affects the fairness, integrity, or public reputation
of judicial proceedings.” Id. (internal quotation marks and
citation omitted). The defendant bears the burden of proving
that there was clear error. See United States v. Vonn,
535 U.S. 55, 59 (2002).
           UNITED STATES V. RAMIREZ-RAMIREZ                   9

     Constitutional errors can be divided into two categories:
trial errors and structural errors. United States v. Gonzalez-
Lopez, 548 U.S. 140, 148 (2006). Trial errors are discrete
mistakes that “occu[r] during the presentation of the case to
the jury.” Arizona v. Fulminante, 499 U.S. 279, 307 (1991).
They are subject to harmless error review. Id. at 308.
Structural errors, on the other hand, “defy analysis by
harmless-error standards” because they affect “the
framework within which the trial proceeds” rather than “the
trial process itself.” Id. at 309–10 (internal quotation marks
omitted). Because structural errors necessarily “affect[]
substantive rights” and “undermine[] the fairness of a
criminal proceeding as a whole,” United States v. Chavez-
Cuevas, 862 F.3d 729, 734 (9th Cir. 2017) (internal
quotation marks and citation omitted), they satisfy the third
and fourth prongs of plain error review, see United States v.
Becerra, 939 F.3d 995, 1005–06 (9th Cir. 2019).

                       DISCUSSION

A. Right to be Present

    Nuñez argues that the district court’s decision to make a
written finding of guilt interfered with his right to be present
when that finding was made, violating the Fifth Amendment,
Sixth Amendment, and Federal Rule of Criminal Procedure
43(a). Nuñez has a strong argument that the district court
violated this right. A criminal defendant has the right “to be
present in his own person” during his trial “whenever his
presence has a relation, reasonably substantial, to the fulness
of his opportunity to defend against the charge.” Kentucky
v. Stincer, 482 U.S. 730, 745 (1987) (citation omitted). This
requires that a defendant be present “to the extent that a fair
and just hearing would be thwarted by his absence.” Id.
(citation omitted). A defendant’s presence at the moment
the verdict is announced can exert a powerful influence on
10         UNITED STATES V. RAMIREZ-RAMIREZ

the proceedings and the decisionmaker. See Rice v. Wood,
77 F.3d 1138, 1148 (9th Cir. 1996) (en banc) (D.W. Nelson,
J., dissenting). As a result, “wise trial judges should be
loathe to ever permit [the] return [of a verdict] in the absence
of the defendant.” Id. at 1146 (Hawkins, J., concurring).

    Our circuit has held, however, that violation of the right
to be present is not a structural error. See Campbell v. Rice,
408 F.3d 1166, 1172 (9th Cir. 2005) (en banc). Therefore,
to prevail on his claim, Nuñez must establish that the error
caused him prejudice. Fulminante, 499 U.S. at 308. Even
assuming Nuñez could show that the district court plainly
erred, he has not satisfied his burden of proving that his
substantial rights were affected by the violation. To
establish prejudice under the plain-error test, Nuñez must
show “that the probability of a different result is sufficient to
undermine confidence in the outcome of the proceeding.”
United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004)
(internal quotation marks and citation omitted). There is no
evidence here that Nuñez’s absence had any impact on the
district court’s determination of his guilt. Nuñez does not
argue that that there would have been any difference in the
court’s finding of guilt had he been present when it was
made, nor is there any evidence in the record to support such
a conclusion. Therefore, even if the district court violated
Nuñez’s right to be present, it was not plain error.

B. Right to a Public Trial

    Nuñez further argues that the district court denied him
the right to a public trial in violation of the Sixth
Amendment. Unlike violation of the right to be present,
violation of the public trial right is a structural error. See
Weaver v. Massachusetts, 137 S. Ct. 1899, 1908 (2017). The
third and fourth prongs of plain error review are therefore
satisfied, see Becerra, 939 F.3d at 1005–06, and the only
           UNITED STATES V. RAMIREZ-RAMIREZ                  11

question for us to resolve is whether the district court plainly
erred.

     We hold that it did. It was a clear violation of Nuñez’s
Sixth Amendment public trial right for the district court to
make only a written finding of guilt rather than announcing
its finding in a public proceeding. The public trial right is
well-established, see Waller v. Georgia, 467 U.S. 39, 44–47
(1984), as is the fact that it extends to the announcement of
the verdict, see United States v. Akers, 542 F.2d 770, 772
(9th Cir. 1976) (per curiam). Although we have previously
discussed this right only in the context of jury verdicts, see
Akers, 542 F.2d at 772, the announcement of a finding of
guilt in a bench trial is clearly an analogous situation in
which the right serves the same purpose and implicates the
same values, see Herring v. New York, 422 U.S. 853, 858–
59 (1975). Indeed, we have never suggested that the right
would not apply with equal force to bench trials, and other
circuits have affirmed that it does. See, e.g., United States v.
Canady, 126 F.3d 352, 362 (2d Cir. 1997). Failing to
announce the finding of guilt in a public setting was contrary
to settled law and thus plainly erroneous. See Johnson v.
United States, 520 U.S. 461, 468 (1997).

     The fact that the district court did not convene an in-
person proceeding at all does not change this analysis.
Failure to hold proceedings is an “affirmative act by the trial
court meant to exclude persons from the courtroom,” and it
is thus a form of closure. United States v. Shryock, 342 F.3d
948, 974 (9th Cir. 2003) (citation omitted). The only
difference from the type of closure we normally encounter is
that failure to convene a proceeding excludes all persons,
including the parties themselves. This is as much a violation
of the public trial right as barring observers from watching a
proceeding. As the Second Circuit has held, “a trial court
12         UNITED STATES V. RAMIREZ-RAMIREZ

may not circumvent the public trial right by holding no
proceedings at all.” Canady, 126 F.3d at 363.

    Nor is the fact that the court’s written finding was
available on the docket sufficient to satisfy the right to a
public trial. We recently explained that “[b]ecause of the
importance of public observation of court proceedings,
transcripts of a trial are not an adequate substitute for access
to the courtroom to observe the trial.” United States v. Allen,
34 F.4th 789, 796 (9th Cir. 2022); see also Waller, 467 U.S.
at 43 (holding that a defendant’s public trial right was
violated even though the district court released a transcript
of the closed proceedings to the public). Public access to a
written document does not protect the values that the right to
a public trial was designed to advance. Even if members of
the public can access a record of the proceedings, they have
lost the ability to contemporaneously monitor proceedings to
ensure that the defendant is “fairly dealt with.” Waller,
467 U.S. at 46 (citation omitted). They have also lost the
“presence of interested spectators [who] may keep [the judge
and jury] keenly alive to a sense of their responsibility and
to the importance of their functions.” Id. (citation omitted).
There are a “host of factors” at play in a trial that are
“impossible to capture fully in the record,” and a written
document is therefore not an adequate substitute for
concurrent public access to court proceedings. Skilling v.
United States, 561 U.S. 358, 386 (2010).

     An action that violates the right to a public trial may
nevertheless fail to “implicate the constitutional guarantee”
if it is “too trivial.” United States v. Rivera, 682 F.3d 1223,
1229 (9th Cir. 2012). To decide whether a closure is too
trivial to constitute a violation, “we must determine whether
the closure involved the values that the right to a public trial
serves”—namely, “ensuring fair proceedings, reminding the
           UNITED STATES V. RAMIREZ-RAMIREZ                  13

prosecutor and judge of their grave responsibilities,
discouraging perjury, and encouraging witnesses to come
forward.” Id. (citation omitted). The circumstances
surrounding the closure, including its length, whether it was
intentional, and whether the public “missed much of
importance,” are also relevant to the determination. Id.
at 1231 (citation omitted).

    The district court’s closure here was certainly not trivial.
While neither perjury nor witness testimony are relevant
considerations by the time a verdict is rendered, public and
accessible verdicts are vital to ensuring fair proceedings and
reminding decisionmakers about the gravity of their
responsibilities. The presence of both the defendant and
public witnesses emphasize the human impact of the verdict,
and, as we previously discussed, may exert a powerful
“psychological influence” on the decisionmakers. Larson v.
Tansy, 911 F.2d 392, 396 (10th Cir. 1990); see also In re
Oliver, 333 U.S. 257, 270 n.25 (1948) (“[T]he presence of
interested spectators may keep [the] triers keenly alive to a
sense of their responsibility and to the importance of their
functions.”). The presence of the public is also vital to the
fairness of trial, ensuring that others may see that the
defendant “is fairly dealt with and not unjustly condemned.”
In re Oliver, 333 U.S. at 270 n.25. As the Second Circuit
has concluded, “the failure to announce in open court the
verdict strikes at the fundamental values of our judicial
system and our society as a whole.” Canady, 126 F.3d
at 362 (internal quotation marks and citation omitted).

   The circumstances of this closure helped to mitigate the
harm that resulted, since the vast majority of Nuñez’s trial
was public and the district court orally reiterated its finding
of guilt at Nuñez’s public sentencing. Given the vital
importance of ensuring a verdict is fairly and openly
14         UNITED STATES V. RAMIREZ-RAMIREZ

rendered and the fact that seventy-seven days passed before
the district court made its public finding of guilt, however,
we cannot find that this closure was trivial. The district
court’s actions were sufficient to violate Nuñez’s right to a
public trial.

     Nuñez argues that the district court’s error “requires a
new trial.” The Supreme Court, however, has cautioned that
a defendant is not always entitled to a new trial as a remedy
for violation of the public trial right, particularly if a new
trial “would be a windfall for the defendant, and not in the
public interest.” Waller, 467 U.S. at 50. Instead, the
Supreme Court has directed courts of appeals to fashion a
remedy that is “appropriate to the violation.” Id. Here, the
district court already announced its finding of guilt in open
court when it reiterated its finding during Nuñez’s
sentencing. The constitutional requirement has therefore
been fulfilled, and remand for the district court to announce
its finding once again would be an “unnecessary formality.”
Canady, 126 F.3d at 364. In the time before the district court
publicly announced its finding, however, Nuñez moved
under Rule 23(c) for specific findings of fact. Citing the
rule’s requirement that such a motion must be made “before
the finding of guilty or not guilty,” Fed. R. Crim. P. 23(c),
the district court denied it as untimely. This was erroneous.
Although the district court had made its finding of guilt, it
did so in violation of Nuñez’s constitutional right to a public
trial. The finding was therefore legally insufficient and
should not have precluded Nuñez from seeking more
specific findings under Rule 23(c).              Under these
circumstances, we hold that the remedy most appropriate to
             UNITED STATES V. RAMIREZ-RAMIREZ                       15

the violation is to vacate the judgment and remand to the
district court to make specific findings of fact. 3

                         CONCLUSION

     The requirement that findings of guilt be announced in
open court vindicates core constitutional and human values.
While a trial court is free to recess after the close of a bench
trial to consider its decision further or to issue a written
opinion elaborating on its oral finding of guilt, denying a
criminal defendant the opportunity to be present in a public
hearing at the time his guilt is determined undermines the
fairness, integrity, and legitimacy of the judicial
proceedings. Such a closure cannot be permitted to stand.
We hold that the district court violated Nuñez’s right to a
public trial when it made only a written finding of guilt.
Therefore, we vacate the judgment and remand for the court
to correct its erroneous denial of his Rule 23(c) motion by
entering specific findings of fact. The district court may then
reenter its judgment of conviction and Nuñez may have the
opportunity to file a new appeal.

  CONVICTION VACATED; REMANDED FOR
SPECIFIC FINDINGS OF FACT.




    3
     Because remanding for specific findings grants Nuñez all the relief
he seeks for his claims regarding the district court’s interpretation of
Rule 23(c) and of the duress defense, we need not resolve these issues.